NOTE: This order is nonprecedentia1.
United States Com't of AppeaIs
for the FederaI Circuit
WARNER CHILCOTT LABORATORIES IRELAND
LIMITED, WARNER CHILCOTT COMPANY, LLC,
WARNER CHILCOTT (US), LLC, AND MAYNE
PHARMA INTERNATIONAL PTY. LTD.,
Plaintiffs-Appellees,
V.
MYLAN PHARMACEUTICALS INC. AND MYLAN
INC.,
Defendants-AppelZants. `
2011-1611
Appea1 from the United States District Court for the
District of NeW Jersey in case no. 09-CV-2073, Judge
Wil1iam J. Martini.
ON MOTION
Bef0re O'MALLEY, Circuit Jud,'ge.
0 R D E R
My1an Pharmaceutica1s Inc. et a1. (My1an) submit a
motion to stay, pending appea1, a preliminary injunction
entered by the United States District Court for the dis-

WARNER CH1LCO'r'1‘ LAJ3s v. MYLAN PHARMA 2
trict of New Jersey. Mylan also moves to expedite brief-
1ng.
Upon consideration thereof,
I'l` lS ORDERED THATZ
(1) The appellees' response to the motion to stay is
due no later than M0nday, Oct0ber 3, 2011.
(2) Mylan's motion to expedite briefing is granted to
the following extent: Mylan's opening brief is due within
seven days of the date of filing of this order,- The appel-
lees' brief is due within 10 days of service of Mylan's
opening brief. Mylan's reply brief and the joint appendix
are due within seven days of service of the appellees'
brief. Briefs should be served in an expedited manner.
Oral argument will be scheduled by subsequent order.
FOR THE COURT
3EP 2 9 2011 131 Jan H@rba1y
Date J an Horbaly
Clerk
cc: Wil1iam J. Hel1er, Esq.
Larry J. Shatzer, Esq. nub
u.s.cou FOR
33 me FfiiffAfPcillif:l1lr
SEP 2 9 2011
.IAN |'l0RBALY
CLER‘K